Citation Nr: 1734025	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased initial evaluation for gastroesophageal reflux disease (GERD), currently rated as noncompensably (zero percent) disabling prior to April 20, 2016 and as 10 percent disabling since that date.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for a disability of the left foot, other than pes planus, claimed as plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 2008.  

This case comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO ruled on the Veteran's application for seventeen claimed service-connected disabilities.  With respect to the issues that remain on appeal, the RO granted service connection for gastroesophageal reflux disease (GERD) and assigned a noncompensable (zero percent) disability rating.  The RO denied service connection for left foot plantar fasciitis and for a bilateral hearing loss disability.  The Veteran appealed those rulings to the Board.

In February 2016, the Board issued a decision and remand, which denied three separate service connection claims.  The six remaining claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  On remand, the AOJ issued a new rating decision in February 2017.  That decision increased the rating for GERD to 10 percent, effective April 20, 2016.  Because the Veteran has not unequivocally expressed satisfaction with amount of that increase, that issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Except for hearing loss and left foot plantar fasciitis, the February 2017 decision granted all of the service connection claims previously remanded by the Board.  Thus, only the issues listed on the title page remain on appeal.  

For the reasons below, the issue of service connection for a disability of the left foot, other than pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. The Veteran does not have a bilateral hearing loss disability as defined in the applicable VA regulation.

2. The Veteran's hiatal hernia/GERD has been manifested by complaints including regurgitation, reflux, and substernal pain; it has not been manifested by persistently recurrent epigastric distress with dysphagia; nor has it been productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2016).

2. The criteria for an initial rating in excess of 10 percent for hiatal hernia/GERD have not been met or approximated at any time during the relevant appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for hiatal hernia/GERD have been met throughout the relevant appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, DC 7346.



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The record does not contain a VCAA notice letter explaining how disability ratings are assigned.  The Veteran's appeal of the disability rating assigned to his service-connected hiatal hernia/GERD arises from his disagreement with the initial rating assigned after the RO granted service connection for GERD in March 2009.  In December 2010, the AOJ issued a statement of the case explaining its decision to deny an increased rating for GERD.  After the increase of the rating from zero percent to 10 percent, the AOJ issued a supplemental statement of the case  (SSOC) in February 2017.  The Veteran has provided argument, including in his VA Form 9, that shows that he has actual knowledge of what is required for a higher rating to be assigned for this disability.  Given these facts, and in particular, as the Veteran has shown actual knowledge of the information that a notice letter would provide, the absence of notice cannot result in prejudice to the Veteran.  

The Veteran applied for service connection for a hearing loss disability before his retirement from the Air Force in August 2008.  After receiving his claim, the AOJ mailed him a letter informing him that it was ultimately his responsibility to provide any evidence pertaining to his claims.  Unfortunately, the letter did not list all of the elements of a service connection claim identified in Dingess/Hartman.  

Nevertheless, the Board finds that the defects in the content of the pre-adjudication notice were harmless and have not prejudiced the Veteran.  In August 2009, the Veteran filed separate service connection claims for tinnitus and for residuals of a deviated septum.  In response to this claim, the AOJ provided a new VCAA notice letter, which informed him of all the requirements.  When the RO readjudicated the hearing loss issue in December 2010 and February 2017, he was provided copies of regulations indicating the basic requirements for a successful claim for service-connected disability compensation.  In this case, the Veteran has continuously been represented by an experienced veterans service organization and the brief that organization recently submitted to the Board explicitly lists all of the required elements of a service connection claim.  Moreover, the Veteran's written communications to VA reflect an understanding of what must be proven before his claim may be granted.  For these reasons, the Board finds that a second remand to provide an additional notice letter would serve no useful purpose and would not benefit the Veteran.  

The Board finds that, for both of the claims being decided today, VA has complied with its duty to assist the Veteran.  Service treatment records, service personnel records, post-service medical records, and lay statements have been associated with the claims file.  The AOJ obtained a general medical examination report in May 2008 which provided information concerning the nature and severity of the Veteran's service-connected GERD symptoms.  The AOJ arranged for the Veteran's hearing to be examined by an audiologist in December 2008.  When the Veteran questioned the results of that examination, another audiology examination took place in April 2016.  When the Veteran reported that his GERD symptoms had increased in severity since the date of the May 2008 general medical examination, the AOJ arranged a VA esophageal conditions examination in April 2016.
 
The duty to assist also requires that the Board enforce compliance with its prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the issues decided today, the AOJ complied with the Board's remand instructions by arranging new examinations in April 2016 and by sending the Veteran a letter, dated September 2016, inviting him to identify any additional medical providers who have records relevant to his claims.  

As the Veteran has not identified additional evidence pertinent to the increased rating and service connection issues and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.


II.	Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Although sensorineural hearing loss is a chronic disease for which service connection is presumed if it manifests within a year of service, 38 U.S.C.A. § 1112(a), 38 C.F.R. § 3.309(a), whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the results of the December 2008 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
10
LEFT
10
10
15
20
10

His Maryland CNC speech recognition scores were 100 percent in both ears.

According to the results of the April 2016 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
10
10
20
25
15

Once again, the Veteran's Maryland CNC speech recognition scores were 100 percent in both ears.  

In his response to the AOJ's February 2017 statement of the case, the Veteran acknowledges that "VA cuts off testing at 4000Hz," but insists that he does have a hearing loss disability, because his auditory thresholds are higher than normal at frequencies above 4000Hz.  In his substantive appeal, the Veteran suggested that the results of auditory threshold tests at or below 4000 Hz should affect only the disability rating assigned to his hearing loss disability.   

The Veteran's argument is one with the regulation, not the facts of this case.  This argument is inconsistent with 38 C.F.R. § 3.385, which is binding on the Board, and which provides that his hearing loss qualifies as a disability only if at least one of the following applies: 1) the auditory threshold is 40 or greater in one of the frequencies between 500 and 4000, inclusive; or 2) the threshold is 26 or more in three of those frequencies; or 3) the score of Veteran's the Maryland CNC speech recognition test is "less than 94 percent."  

With respect to both ears, none of these requirements have been met at any time since the Veteran filed his initial service connection claim in March 2008.  In response to the most recent SSOC, the Veteran submitted two tables, in which he organized seven sets of auditory threshold test results recorded during his active duty service for both ears between June 1986 and October 2000 as well as the test results recorded by the April 2016 VA examiner.  But none of these results meet the criteria for hearing loss disability as defined by 38 C.F.R. § 3.385.

For these reasons, the Board finds that there is no evidence of a hearing loss disability during the pendency of the claim, and the current disability element has not been met.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


II.	Increased Rating for GERD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The rating the AOJ has assigned to the Veteran's service-connected GERD is a staged rating - i.e., it assigns a zero percent (noncompensable) rating prior to April 20, 2016 and a 10 percent rating effective as of that date.   

The Veteran's hiatal hernia/GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.

Service treatment records demonstrate that, in March 2007, the Veteran complained of heartburn and pain in the upper chest.  According to the report of the May 2008 VA general medical examination, the Veteran reported symptoms of reflux.  In the opinion of the examiner, the Veteran's GERD did not affect his general bodily health.  The examiner described the Veteran's symptoms as follows: "From the hiatus hernia, he has not experienced: difficulty in swallowing, heartburn, epigastric pain, reflux, arm pain, haematemesis [sic], melena, scapular pain, nausea or vomiting.  The current treatment is omeprazole which controls symptoms.  The claimant reports he never was hospitalized nor had any surgery for this condition.  There is no functional impairment."  

Based on these findings, the AOJ assigned a noncompensable (zero percent) rating for GERD.  In his notice of disagreement, the Veteran wrote that he needed continuous medication to control his GERD symptoms.  He wrote that, "without medication I experience regurgitation, pyrosis, and substernal pain."  His substantive appeal, dated February 2011, makes a similar argument.  The Veteran suggested that, "Based on these conditions being present without medication, a minimum of 10 [percent] disability should be awarded."  

Pursuant to the Board's February 2016 remand orders, the AOJ arranged for an esophageal conditions examination with a VA physician.  The examiner's report indicated a diagnosis of three esophageal conditions: GERD, hiatal hernia, spasm of the esophagus and acquired Schatzki ring status post dilation.  

According to the examiner's report, the Veteran told the examiner that "he does not have any GERD symptoms as long as he takes his medications.  If he accidentally misses his medication (which occurs maybe once [per] month), he notices heartburn and substernal chest pain that improves with drinking milk and taking his medication.  Veteran denies nocturnal GERD."  The examiner wrote that nausea was very rare for the Veteran, occurring only once every few months.  The Veteran denied melena.  The examiner wrote that signs and symptoms of the Veteran's GERD consisted of pyrosis, reflux, substernal pain "and nausea (lasting less than 1 day four or more times per year)."  

The Board has considered the Veteran's post-service VA treatment records since the time of his retirement from the Air Force.  The progress notes of his primary care physician do not indicate complaints of any active reflux, pyrosis or substernal pain.  The records do, however, corroborate the Veteran's claims that he receives continuous medication to eliminate the symptoms.  

When considering a claim for an increased disability rating, the Board must not consider the ameliorative effects of medication unless those effects are explicitly contemplated by the relevant rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  Diagnostic Code 7346 does not mention the effects of medication on the symptoms of GERD.  

The AOJ assigned an effective date of April 20, 2016 - the date of the post-remand VA esophageal conditions examination - as the date of the increase in the disability rating for GERD from zero percent to 10 percent.  That examination, however, merely corroborated what the Veteran said in the written statements he attached to his notice of disagreement and substantive appeal - specifically, that without his medications, he experiences reflux, pyrosis, and substernal pain.  These statements are consistent with the May 2008 VA examination report, which indicated only that the GERD symptoms were largely controlled by medication.

Based on this evidence, the Board is left with reasonable doubt as to whether the 10 percent criteria have been met for the entire appeal period.  The Board must resolve such doubt in the Veteran's favor.  Therefore a 10 percent rating is warranted for the period prior to April 20, 2016.  Although there is evidence that, without his medications, the Veteran would regularly experience two or more of the symptoms listed in the criteria for a higher 30 percent rating, there is no competent evidence that the Veteran has ever experienced persistently recurrent epigastric distress or that his GERD symptoms have been productive of considerable impairment of health.  On the contrary, the May 2008 VA examiner wrote that GERD did not affect the Veteran's general bodily health and the more recent April 2016 report indicates that there was no functional impairment associated with GERD symptoms.  Similarly, there is no competent evidence that the Veteran has ever met the schedular criteria for a higher 60 percent rating - i.e., pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of considerable impairment of health.  

For these reasons, the Board will deny the Veteran's claim for a disability rating higher than 10 percent for GERD.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an increased rating of 10 percent, but no higher, for hiatal hernia/GERD, is granted prior to April 20, 2016.

Entitlement to a disability rating in excess of 10 percent for GERD is denied.


REMAND

The AOJ denied service connection for left foot plantar fasciitis based on the findings of the May 2008 VA examiner.  Although the examiner diagnosed plantar fasciitis of the right foot, his report indicates that "There is no diagnosis on [the] left [foot].  See remarks."  According to the "remarks" section of the report, there was no diagnosis of left heel spur, which was asymptomatic and not a source of impairment.  In the decision on appeal, the AOJ denied service connection for left foot plantar fasciitis on the grounds that the claimed disability had not been clinically diagnosed.

In February 2016, the Board found that some of the Veteran's statements concerning the use of shoe inserts amounted to an assertion that he could potentially have developed disabling pathology of the left foot since the May 2008 VA examination.  For this reason, the claim was remanded for a new examination.  

On remand, a VA physician examined the Veteran's feet in May 2016.  The report indicates that its findings were based on an in-person examination and review of the Veteran's claims file.  Section 1 of the report ("Diagnosis") indicates flat foot (pes planus) on both of the Veteran's feet, both of which have a date of diagnosis of 2016.  The examiner also diagnosed plantar fasciitis.  Where the examination form asked her to identify the "side affected" the examiner wrote "both" and further indicated an initial date of diagnosis of 2007 for the right foot and also for the left foot.  The third and last dignosed foot condition was calcaneal enthesophytes.  According to the report, both sides were affected and 2016 was the initial date of diagnosis.  The Veteran told the examiner that, if he does not use the orthotics, he experiences arch and dorsal foot pain "especially on the right foot that was injured in 1994."

The May 2016 examiner provided an opinion on the Veteran's claim for service connection for plantar fasciitis of the left foot.  She indicated that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  She gave the following explanation for this opinion: "Veteran has demonstrated objective increased pressure at the insertion of his left plantar fascia by report though it has remained relatively asymptomatic.  This is consistent with consequences of his pes planus/flat foot condition.  On today's examination the left plantar fascia and its insertion are nontender and his first steps in the morning are not symptomatic.  These are the hallmark signs of plantar fasciitis therefore he does not have a current diagnosis of plantar fasciitis."  

Unfortunately, the examiner's opinion is inadequate to decide the claim.  The diagnosis section of the report suggests that, in 2007, prior to his discharge from active duty, the Veteran had plantar fasciitis of both feet.  The medical opinion indicates only that the Veteran did not have "the hallmark signs of plantar fasciitis" on the day of the examination.  Because the Veteran could potentially be eligible for benefits for a plantar fasciitis disability which existed at the time he filed his claim, even if that disability later resolved, see McClain, 21 Vet. App. at 321, the evidence that no such disability was present in May 2016 is insufficient to decide the claim.

Based on the May 2016 VA examiner's report, the AOJ granted service connection for pes planus of both feet in a February 2017 rating decision.  This decision, however, did not grant the Veteran's express claim for left foot plantar fasciitis, which was denied in the February 2017 SSOC.  The Board is required to adopt a broad characterization of the Veteran's claimed disability when such an interpretation would be in his best interests.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Applying this principle to this case, the claim has been characterized as entitlement to service connection for a left foot disability, other than pes planus, to include left foot plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since March 2016.

2. After the development above has been completed, to the extent possible, the entire claims file, to include a complete copy of the REMAND must be made available to the physician who examined the Veteran's feet in May 2016.  If the May 2016 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the physician cannot provide the requested opinion without a new examination, a new examination should be arranged.

After reviewing the claims file, including any information obtained as a result of the efforts required by this remand, the examiner should provide a medical opinion as to whether the Veteran has had a disability of the left foot, other than pes planus (but including the bilateral plantar fasciitis noted on the diagnosis section of the May 2016 VA examination report) at any time since he filed his claim on March 19, 2008, even if such disability has since resolved.  For every such left foot disability identified by the examiner, other than pes planus, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability began in service or is otherwise related to any disease, injury or event in service. 

A complete rationale should be provided for all opinions offered by the examiner.  If it is the examiner's opinion that the Veteran has not had left foot plantar fasciitis at any time since March 19, 2008, the examiner should address the indication of bilateral plantar fasciitis in the diagnosis section of the May 2016 VA examination report and explain his or her reasons for concluding that, with respect to the left foot, this disability resolved between 2007 and the filing of the Veteran's claim on March 19, 2008.  

3. The AOJ must ensure that the addendum opinion complies with these instructions. If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


